DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 is pending for examination in this application.

Note
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
The information disclosure statement filed 8 May 2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 is directed to abstract idea of data collection analysis with mathematical techniques of numerical analysis. This judicial exception is not integrated into a practical application because the claims lack additional elements or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Step 1: Claim 1 is directed to a method, which is a process, which is a statutory category of invention. Therefore, claim 1 is directed to patent eligible categories of invention.
Step 2A, Prong 1: Claim 1 is directed to the abstract idea of determining values for a model, constituting an abstract idea based on concepts performed in the human mind, or with the aid of pencil and paper, and also data collection and analysis with mathematical techniques of numerical or statistical analysis. The limitation of “according to the finite element method, a structure is divided into individual elements, and elements and nodes are numbered; sections with large structural deformations are selected as candidate positions of strain gauges;” is a process step that covers both a mathematical concept and a mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally, the limitation of “according to the element number of the strain section positions obtained in step 1, the value of each variable in the matrix                     
                        
                            
                                T
                            
                            
                                i
                            
                        
                    
                 is checked according to Eq.(l); if the variable value is too small, fine tune strain position to include as much displacement modal information as possible” is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. In particular, the claims merely implement an abstract idea. In particular, claim 1 recites the additional element of “according to the element number of the strain section positions obtained in step 1, the value of each variable in the matrix                     
                        
                            
                                T
                            
                            
                                i
                            
                        
                    
                 is checked according to Eq.(l); if the variable value is too small, fine tune strain position to include as much displacement modal information as possible” which amounts to extra-solution activity of gathering data for use in the claimed process. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim further recites the additional elements of a sensor placement and strain gauge, however this merely links the method to a technological environment. The claims do not add a specific limitation, nor do they provide meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Step 2B: Claim 1 includes the additional element of “sensor placement” and “strain gauge”. These additional elements just link the claim to a technological environment. The use of this language is not anything significantly more than the abstract idea, specifically because it is generally linking the use of judicial exception to a particular field of use. As described in MPEP 2106.05(h), limitations that amount to merely indicating a field of use or technological Diamond v. Diehr, 450 U.S. 175, 192 n. 14, 209 USPQ 1, 10 n. 14 (1981). Therefore, the claim as a whole does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element, when considered alone or in combination, do not amount to significantly more than the judicial exception. The additional element of “according to the element number of the strain section positions obtained in step 1, the value of each variable in the matrix                     
                        
                            
                                T
                            
                            
                                i
                            
                        
                    
                 is checked according to Eq.(l); if the variable value is too small, fine tune strain position to include as much displacement modal information as possible” is a data gathering step. The additional elements are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception which does not add meaningful limits to practicing the abstract idea. As stated in MPEP 2106.05(d), the receiving or transmitting of data and the performing of repetitive calculations is well understood, routine and conventional. As stated in Section I.B. of the December 16, 2014 101 Examination Guidelines, “[t]o be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception.” The claims do not add a specific limitation, nor do they provide meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (CN 105975702 A), hereinafter Liu in view of Suh (U.S. Patent No. 9073623 B1) and in further view of ‘Sensor placement for on-orbit modal identification and correlation of large space structures’, hereinafter Kammer.

As to claim 1, Liu discloses a sensor placement method for capturing structural local deformation and global modal information, wherein the steps are as follows, (Page 2, a method related to the optimal distribution of cable-stayed bridge health monitoring sensors):
step 1: according to the finite element method, a structure is divided into individual elements, and elements and nodes are numbered; sections with large structural deformations are selected as candidate positions of strain gauges; for the ith element, a relationship between strain mode shape and nodal displacement mode shape is obtained, (Page 7, involving, on the use of ANSYS finite element analysis, it is possible to obtain damage information indices of node 
                
                    
                        
                            φ
                        
                        
                            i
                        
                    
                    =
                    
                        
                            T
                        
                        
                            i
                        
                    
                    
                        
                            ϕ
                        
                        
                            i
                        
                    
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                    (
                    1
                    )
                
            
where: subscript i indicates number of the element;                 
                    
                        
                            φ
                        
                        
                            i
                        
                    
                
             is the strain mode shape matrix corresponding to the strain gauge locations in the ith element;                 
                    
                        
                            ϕ
                        
                        
                            i
                        
                    
                
            ; is a nodal displacement mode shape matrix of the ith element;                 
                    
                        
                            T
                        
                        
                            i
                        
                    
                
             is a translation matrix which represents the relationship between the strain mode shape and the nodal displacement mode shape in the ith element;
each row of                 
                    
                        
                            T
                        
                        
                            i
                        
                    
                
             corresponds to one row of the strain mode shape matrix, which corresponds to a strain gauge location; each column of                 
                    
                        
                            T
                        
                        
                            i
                        
                    
                
             corresponds to one row of the displacement mode shape matrix, which corresponds to one degree of freedom of the nodal displacement;
step 2: according to the element number of the strain section positions obtained in step 1, the value of each variable in the matrix                 
                    
                        
                            T
                        
                        
                            i
                        
                    
                
             is checked according to Eq.(l); if the variable value is too small, fine tune strain position to include as much displacement modal information as possible, (Page 10, according to a modality observability-based method for the optimal distribution of sensors, processing the sorted damage information indices of the node degrees of freedom to obtain distribution locations for sensors);
from Eq. (1), the relationship between the strain mode shapes at all strain gauge locations in the structure and the displacement mode shapes at all nodes of the finite model can be derived;
                
                    φ
                    =
                    T
                    ϕ
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                    (
                    2
                    )
                
            
                
                    φ
                
             is a strain mode shape matrix of the strain gauge locations;                 
                    ϕ
                
             is a nodal displacement mode shape matrix of the structure according to the FE model;                 
                    T
                
             is a transformation matrix;
strain mode shapes corresponding to the strain gauge locations can be calculated from strain data; due to the limitation of the number of strain gauges, the number of rows of                 
                    φ
                
             is smaller than the number of rows of                 
                    ϕ
                
            , so that it is not feasible to directly estimate the displacement mode shapes of all nodes by the strain mode shapes; at this time, only the displacement mode shapes of some nodes can be estimated; here,                 
                    
                        
                            ϕ
                        
                        
                            r
                        
                    
                
             is the displacement mode shape matrix which can be estimated, with r representing the degrees of freedom corresponding to the selected displacement mode shapes;
Liu does not explicitly disclose step 3 of the strain mode shapes calculated by the strain data and step 5 where the trace covariance matrix represent the magnitude of the estimation error.
Kammer teaches step 3: Eq. (2) can be further written as, (Kammer, Page 252, left column, Spatial independence implies that at any instant of time, if the sensor output equation is given by
                
                    
                        
                            u
                        
                        
                            s
                        
                    
                    =
                    
                        
                            Φ
                        
                        
                            s
                        
                    
                    q
                     
                     
                     
                     
                     
                     
                     
                    
                        
                            2
                        
                    
                
            
the sensors can be sampled and an estimate can be computed for the target states                 
                    
                        
                            q
                        
                        ~
                    
                     
                
             by solving Eq. (2) yielding
                
                    
                        
                            q
                        
                        ~
                    
                    =
                    
                        
                            
                                
                                    
                                        
                                            Φ
                                        
                                        
                                            s
                                        
                                        
                                            T
                                        
                                    
                                    
                                        
                                            Φ
                                        
                                        
                                            s
                                        
                                    
                                
                            
                        
                        
                            -
                            1
                        
                    
                    
                        
                            Φ
                        
                        
                            s
                        
                        
                            T
                        
                    
                    
                        
                            u
                        
                        
                            s
                        
                    
                     
                     
                     
                     
                     
                    
                        
                            3
                        
                    
                
            
where                 
                    
                        
                            u
                        
                        
                            s
                        
                    
                
             is the output from the sensors,                 
                    
                        
                            Φ
                        
                        
                            s
                        
                    
                
             the matrix of FEM target modes partitioned to the sensor locations, and                 
                    q
                
             the vector of target modes must not only be observable from a control dynamics viewpoint, they must also be absolutely identifiable. The candidate sensor set s locations, but available resources limit the sensor configuration to                 
                    m
                    <
                    s
                
             sensors, this addresses how to place the                 
                    m
                
             sensors within the                 
                    s
                
             candidate locations while maintaining as much independent information as possible and, thus, obtaining the best estimates of the modal states. The best estimate implies that the covariance matrix of the estimate errors will be a minimum. A modification of the output Eq. (2) is introduced as
                
                    
                        
                            u
                        
                        
                            s
                        
                    
                    =
                    H
                    
                        
                            q
                        
                    
                    +
                    N
                    ≅
                    
                        
                            Φ
                        
                        
                            s
                        
                    
                    q
                    +
                    N
                     
                     
                     
                     
                     
                     
                    
                        
                            4
                        
                    
                
            
where the symbol                 
                    H
                
             represents the process measurement and vector                 
                    N
                
             represents stationary Gaussian white noise variance                 
                    
                        
                            Ψ
                        
                        
                            o
                        
                        
                            2
                        
                    
                
            ):
                
                    φ
                    =
                    
                        
                            T
                        
                        
                            r
                        
                    
                    
                        
                            ϕ
                        
                        
                            r
                        
                    
                    +
                    
                        
                            T
                        
                        
                            n
                            -
                            r
                        
                    
                    
                        
                            ϕ
                        
                        
                            n
                            -
                            r
                        
                    
                     
                     
                     
                     
                     
                     
                     
                     
                    (
                    3
                    )
                
            
where:                
                     
                    
                        
                            T
                        
                        
                            r
                        
                    
                
              represents r columns of                 
                    T
                
             corresponding to the selected displacement mode shapes;                 
                    
                        
                            T
                        
                        
                            n
                            -
                            r
                        
                    
                
             consists of remaining n-r columns of T ;                 
                    
                        
                            ϕ
                        
                        
                            n
                            -
                            r
                        
                    
                
             consists of remaining n-r rows of                 
                    ϕ
                
            ; n represents the number of the rows of                 
                    ϕ
                
            , which is also the number of the columns of T;
in actual engineering, the strain mode shapes calculated by the strain data sometimes differ from the actual strain mode shapes of the structure, that is, there is a certain error; the source of error is mainly indicated by the measurement noise and the structural model error; thus, Eq. (3) can be further written as:
                
                    φ
                    =
                    
                        
                            T
                        
                        
                            r
                        
                    
                    
                        
                            ϕ
                        
                        
                            r
                        
                    
                    +
                    
                        
                            T
                        
                        
                            n
                            -
                            r
                        
                    
                    
                        
                            ϕ
                        
                        
                            n
                            -
                            r
                        
                    
                    +
                    w
                     
                     
                     
                     
                     
                     
                     
                     
                    (
                    4
                    )
                
            
where:                  
                    w
                
             represents error, which is expressed as stationary Gaussian noise, in which each column of                 
                    w
                
             is also a stationary Gaussian vector                 
                    
                        
                            w
                        
                        
                            (
                            i
                            )
                        
                    
                
            ;                 
                    
                        
                            w
                        
                        
                            (
                            i
                            )
                        
                    
                
             has a mean of zero, and the covariance matrix is                 
                    C
                    o
                    v
                    
                        
                            
                                
                                    w
                                
                                
                                    (
                                    i
                                    )
                                
                            
                        
                    
                    =
                    
                        
                            σ
                        
                        
                            i
                        
                    
                    I
                
            , in which I is the unit matrix;
Kammer teaches step 5: the trace of the covariance matrix                  
                    C
                    o
                    v
                    
                        
                            
                                
                                    
                                        
                                            ϕ
                                        
                                        ~
                                    
                                
                                
                                    (
                                    i
                                    )
                                
                                
                                    r
                                
                            
                        
                    
                
              can be used to represent the magnitude of the estimation error, (Kammer, Page 252, right column, the sensors measure displacement, therefore, given                 
                    H
                    
                        
                            q
                        
                    
                    =
                    
                        
                            Φ
                        
                        
                            s
                        
                    
                    q
                
            , the covariance matrix is given by
                
                    P
                    =
                    
                        
                            
                                
                                    
                                        
                                            Φ
                                        
                                        
                                            s
                                        
                                        
                                            T
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            Ψ
                                                        
                                                        
                                                            o
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            -
                                            t
                                        
                                    
                                    
                                        
                                            Φ
                                        
                                        
                                            s
                                        
                                    
                                
                            
                        
                        
                            -
                            1
                        
                    
                    =
                    
                        
                            Q
                        
                        
                            -
                            1
                        
                    
                     
                     
                     
                     
                     
                     
                     
                    (
                    6
                    )
                
            
in which                 
                    Q
                
             is the Fisher information matrix. Maximizing                 
                    Q
                
             leads to the minimization of the covariance matrix and, thus, the best estimate                 
                    
                        
                            q
                        
                        ~
                    
                
            . It is assumed that the measurement noise is uncorrelated and possesses identical statistical properties of each sensor. The Fisher information matrix can then be expressed as
                
                    Q
                    =
                    
                        
                            1
                        
                        
                            
                                
                                    Ψ
                                
                                
                                    o
                                
                                
                                    2
                                
                            
                        
                    
                    
                        
                            Φ
                        
                        
                            s
                        
                        
                            T
                        
                    
                    
                        
                            Φ
                        
                        
                            s
                        
                    
                    =
                    
                        
                            1
                        
                        
                            
                                
                                    Ψ
                                
                                
                                    o
                                
                            
                        
                    
                    
                        
                            A
                        
                        
                            o
                        
                    
                     
                     
                     
                     
                     
                     
                     
                    (
                    7
                    )
                
            
Therefore, to minimize                
                     
                    P
                
             , a suitable norm of                 
                    
                        
                            A
                        
                        
                            o
                        
                    
                
             must be maximized. The trace norm is the most useful and physically meaningful matrix norm. The determinant of the Fisher information matrix for the best linear estimate is largest for all linear unbiased estimators.);
                
                    e
                    r
                    r
                    o
                    r
                    
                        
                            
                                
                                    
                                        
                                            ϕ
                                        
                                        ~
                                    
                                
                                
                                    (
                                    i
                                    )
                                
                                
                                    r
                                
                            
                        
                    
                    =
                    
                        
                            σ
                        
                        
                            i
                        
                    
                    t
                    r
                    a
                    c
                    e
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        T
                                                    
                                                    
                                                        r
                                                        T
                                                    
                                                
                                                
                                                    
                                                        T
                                                    
                                                    
                                                        r
                                                    
                                                
                                            
                                        
                                    
                                    
                                        -
                                        1
                                    
                                
                            
                        
                    
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                    (
                    8
                    )
                
            
where:                 
                    e
                    r
                    r
                    o
                    r
                    
                        
                            
                                
                                    
                                        
                                            ϕ
                                        
                                        ~
                                    
                                
                                
                                    (
                                    i
                                    )
                                
                                
                                    r
                                
                            
                        
                    
                
             represents the estimation error of                 
                    
                        
                            
                                
                                    ϕ
                                
                                ~
                            
                        
                        
                            (
                            i
                            )
                        
                        
                            r
                        
                    
                
            ;
then, the estimation error of                 
                    
                        
                            
                                
                                    ϕ
                                
                                ~
                            
                        
                        
                            r
                        
                    
                
             consists of the estimation errors of different columns of                 
                    
                        
                            
                                
                                    ϕ
                                
                                ~
                            
                        
                        
                            r
                        
                    
                
            ;
                
                    e
                    r
                    r
                    o
                    r
                    
                        
                            
                                
                                    
                                        
                                            ϕ
                                        
                                        ~
                                    
                                
                                
                                    r
                                
                            
                        
                    
                    =
                    
                        
                            ∑
                            
                                i
                                =
                                1
                            
                            
                                N
                            
                        
                        
                            
                                
                                    σ
                                
                                
                                    i
                                
                            
                            t
                            r
                            a
                            c
                            e
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                T
                                                            
                                                            
                                                                r
                                                                T
                                                            
                                                        
                                                        
                                                            
                                                                T
                                                            
                                                            
                                                                r
                                                            
                                                        
                                                    
                                                
                                            
                                            
                                                -
                                                1
                                            
                                        
                                    
                                
                            
                        
                    
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                    (
                    9
                    )
                
            
where: N is the number of the columns of                 
                    
                        
                            
                                
                                    ϕ
                                
                                ~
                            
                        
                        
                            r
                        
                    
                
            , which is also the number of the mode orders;
when                 
                    
                        
                            σ
                        
                        
                            i
                        
                    
                
             of different mode orders have the same value, the Eq. (9) can be further written as:
                
                    e
                    r
                    r
                    o
                    r
                    
                        
                            
                                
                                    
                                        
                                            ϕ
                                        
                                        ~
                                    
                                
                                
                                    r
                                
                            
                        
                    
                    ∝
                    t
                    r
                    a
                    c
                    e
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        T
                                                    
                                                    
                                                        r
                                                        T
                                                    
                                                
                                                
                                                    
                                                        T
                                                    
                                                    
                                                        r
                                                    
                                                
                                            
                                        
                                    
                                    
                                        -
                                        1
                                    
                                
                            
                        
                    
                     
                     
                     
                     
                     
                     
                     
                     
                    (
                    10
                    )
                
            
it can be seen from Eq. (10) that the value of                 
                    e
                    r
                    r
                    o
                    r
                    
                        
                            
                                
                                    
                                        
                                            ϕ
                                        
                                        ~
                                    
                                
                                
                                    r
                                
                            
                        
                    
                
             is mainly determined by                 
                    
                        
                            T
                        
                        
                            r
                        
                    
                
             ; different transformation matrices                 
                    
                        
                            T
                        
                        
                            r
                        
                    
                
             correspond to different locations of the estimated                 
                    
                        
                            T
                        
                        
                            r
                        
                    
                
             corresponding to the minimum estimation error is determined, and the displacement mode shapes of the locations corresponding to the determined                 
                    
                        
                            T
                        
                        
                            r
                        
                    
                
             are estimated.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Kammer of step 3 of the strain mode shapes calculated by the strain data and step 5 where the trace covariance matrix represent the magnitude of the estimation error. Doing so enables the calculation of redundancy coefficients of the estimated displacement mode shapes and check the maximum non-diagonal MAC value corresponding to the selected sensor placement.
Liu does not also specifically disclose step 4 where the multiplicative multiple least squares method can be used to estimate the displacement mode shapes.
Suh teaches step 4: when the number of rows of                 
                    
                        
                            T
                        
                        
                            r
                        
                    
                
             is greater than the number of columns of                 
                    
                        
                            T
                        
                        
                            r
                        
                    
                
            , the multiplicative multiple least squares method can be used to estimate the displacement mode shapes (                
                    
                        
                            ϕ
                        
                        
                            r
                        
                    
                
            ), (Suh, Col. 7, lines 54-67, The weights                 
                    
                        
                            w
                        
                        
                            k
                        
                    
                    
                        
                            
                                
                                    e
                                
                                
                                    k
                                
                            
                        
                    
                
             are affine equivariant and modeled as functions of the residuals e.sub.k. The residuals are dependent upon the weights. Therefore the method of iteratively reweighted least squares (IRLS) is used to solve the optimization problem. This proceeds by solving for an initial least squares estimate                 
                    
                        
                            q
                        
                        ~
                    
                    
                        
                            τ
                        
                    
                
             and computing the residuals and weights. Using the weighted observations a new feature estimate                 
                    
                        
                            q
                        
                        ~
                    
                    
                        
                            τ
                        
                    
                
             is computed and the residuals and weights are recalculated. The features or modal displacements                 
                    
                        
                            q
                        
                        ~
                    
                    
                        
                            τ
                        
                    
                
             of the hyperplane approximately satisfying for all sensors, Eq. (0.5) appears within a few iterations.);
                
                    
                        
                            
                                
                                    ϕ
                                
                                ~
                            
                        
                        
                            r
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            r
                                        
                                    
                                    
                                        
                                            T
                                        
                                        
                                            r
                                        
                                    
                                
                            
                        
                        
                            -
                            1
                        
                    
                    
                        
                            T
                        
                        
                            r
                            T
                        
                    
                    
                        
                            φ
                            -
                            
                                
                                    T
                                
                                
                                    n
                                    -
                                    r
                                
                            
                            
                                
                                    ϕ
                                
                                
                                    n
                                    -
                                    r
                                
                            
                        
                    
                     
                     
                     
                     
                     
                     
                     
                     
                    (
                    5
                    )
                
            
where:                 
                    
                        
                            
                                
                                    ϕ
                                
                                ~
                            
                        
                        
                            r
                        
                    
                
             estimation result of                 
                    
                        
                            ϕ
                        
                        
                            r
                        
                    
                
            ;
                
                    
                        
                            
                                
                                    ϕ
                                
                                ~
                            
                        
                        
                            r
                        
                    
                
             can be expressed as:
                
                    
                        
                            
                                
                                    ϕ
                                
                                ~
                            
                        
                        
                            (
                            i
                            )
                        
                        
                            r
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            r
                                        
                                    
                                    
                                        
                                            T
                                        
                                        
                                            r
                                        
                                    
                                
                            
                        
                        
                            -
                            1
                        
                    
                    
                        
                            T
                        
                        
                            r
                            T
                        
                    
                    
                        
                            
                                
                                    φ
                                
                                
                                    (
                                    i
                                    )
                                
                            
                            -
                            
                                
                                    T
                                
                                
                                    n
                                    -
                                    r
                                
                            
                            
                                
                                    ϕ
                                
                                
                                    (
                                    i
                                    )
                                
                                
                                    n
                                    -
                                    r
                                
                            
                        
                    
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                    (
                    6
                    )
                
            
where: the subscript i indicates the ith column of the corresponding matrix;
from Eq. (6), the covariance matrix of                 
                    
                        
                            
                                
                                    ϕ
                                
                                ~
                            
                        
                        
                            (
                            i
                            )
                        
                        
                            r
                        
                    
                
             can be written as:
                
                    C
                    o
                    v
                    
                        
                            
                                
                                    
                                        
                                            ϕ
                                        
                                        ~
                                    
                                
                                
                                    (
                                    i
                                    )
                                
                                
                                    r
                                
                            
                        
                    
                    =
                    
                        
                            σ
                        
                        
                            i
                        
                        
                            2
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            r
                                            T
                                        
                                    
                                    
                                        
                                            T
                                        
                                        
                                            r
                                        
                                    
                                
                            
                        
                        
                            -
                            1
                        
                    
                     
                     
                     
                     
                     
                     
                     
                    (
                    7
                    )
                
            
where:                 
                    C
                    o
                    v
                    
                        
                            
                                
                                    
                                        
                                            ϕ
                                        
                                        ~
                                    
                                
                                
                                    (
                                    i
                                    )
                                
                                
                                    r
                                
                            
                        
                    
                
             represents the covariance matrix;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Suh of step 4 where the multiplicative multiple least squares method can be used to estimate the displacement mode shapes. Doing so enables one to know what shapes represent locations, for example the squares represent the positions of the accelerometer locations and the rectangles show the positions of the strain gauges.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWASI GYENING AFRIFA whose telephone number is (571) 272-2740. The examiner can be normally reached on M-T 7:30 – 5:00 PM ET with IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications is available through Private PAIR only. For more information about the PAIR system, see 
/KWASI GYENING AFRIFA/Examiner, Art Unit 2128                           

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128